                                                January 21, 2021
By ECF
The Honorable Gregory H. Woods
United States District Court
Southern District of New York
500 Pearl Street, Room 2260
New York, NY 10007
                              Cardwell v. Davis Polk & Wardwell LLP, et al.
                                    19-cv-10256-GHW (S.D.N.Y.)


Dear Judge Woods:
       I write on behalf of Plaintiff in the above-referenced action (the “Action”) pursuant to
Section 1.E of Your Honor’s Individual Rules of Practice in Civil Cases to request a two-month
extension of time from February 25, 2021 to complete fact discovery. This is Plaintiff’s second
request to modify the operative case deadlines (see ECF 61). Because this request affects other
scheduled dates, Plaintiff submits a proposed Revised Civil Case Management Plan and
Scheduling Order. See generally Appendix A.

        In support of this request, Plaintiff wishes to apprise the Court that numerous discovery
issues remain outstanding, in part, because Defendants produced only 59 documents in this Action
before December 23, 2020. 1 As a result of their belated document productions, Plaintiff requires
time to (i) meaningfully review the approximately 99,000 pages of documents that Defendants
produced less than two weeks ago on January 11, 2021, which follows their production of
approximately 44,000 pages on December 23, 2020; (ii) resolve Plaintiff’s outstanding December
and January deficiency letters to Defendants; (iii) meaningfully review Defendants’ forthcoming
document production(s), the volume and timing of which are unclear to Plaintiff, including to
determine whether they resolve the outstanding issues Plaintiff raised; (iv) raise and resolve any
disputes with Defendants concerning their forthcoming productions, or seek Court intervention if
the parties reach impasse; and (v) review and evaluate Defendants’ forthcoming privilege logs
(which have not been produced despite Plaintiff’s repeated requests), and seek Court intervention
if the parties reach impasse.



1
  Plaintiff expressed these concerns with Defendants on numerous occasions, including the prejudice that Plaintiff
would suffer as a result of their belated productions (in response to document requests that were served on August 11,
2020). Defendants took the position that such delays arose from the timing of the entry of the Court’s November 9,
2020 Protective Order (ECF 89). See Defs’ December 16, 2020 email (“Our production, of course, is not complete; as
we explained both to you and the Court, we needed the entry of a Protective Order before we could begin our review
and production in earnest. To the extent your recent letters suggest “deficiencies” in a production we have not yet
made, those concerns are premature. We are happy to discuss the issues you raise, but suggest that certain are best
deferred until you have had a chance to review our anticipated productions, with the benefit of the context we provide
below. In short, many thousands of documents will be produced to you shortly, beginning on a rolling basis before
the upcoming Christmas holiday.”).
        There are two other outstanding issues that have arisen more recently that the parties must
resolve prior to the end of fact discovery. First, Defendants asked Plaintiff to hold off on declaring
impasse on certain issues so that they could evaluate whether to amend their responses and
objections to Plaintiffs’ RFPs and Interrogatories to possibly account for the guidance Your Honor
provided during the January 13, 2021 teleconference. 2 Defendants agreed to provide their position
on Monday, January 25, 2021 (the same day as the parties’ deadline to serve requests to admit and
requests for production). Second, Plaintiff informed Defendants that Plaintiff intends to file a
motion pursuant to Fed. R. Civ. P. 15(a)(2) seeking leave to amend the Second Amended
Complaint, including in response to a draft Rule 11 motion seeking the withdrawal of certain
allegations related to one of the individual defendants. Such request was based, in part, on
discovery (i.e., internal Firm emails not involving Plaintiff) that Defendants produced on January
11, 2021. 3

        Counsel for Defendants do not consent to this request to extend deadlines beyond those
noted in their letter request filed this evening. If the Court requires further information in support
of these requests, Plaintiff will respond promptly to the Court’s instructions.

       Thank you for the Court’s attention to this matter, as Plaintiff is working incredibly hard
to ensure deadlines are being met.


                                                 Respectfully submitted,

                                                      /s/ David Jeffries

                                                     David Jeffries


cc (via ECF):

Jeh C. Johnson
Bruce Birenboim
Susanna M. Buergel
Marissa C.M. Doran

Attorneys for Defendants



2
  Specifically, Plaintiff declared impasse on certain issues on January 11, 2021. In subsequent meet and confers,
Defendants asked Plaintiff to not declare impasse and to give Defendants until January 25, 2021 to decide if they
would be willing to revise their responses and objections to Plaintiff’s RFPs and interrogatories, among other possible
actions. Plaintiff obliged to try to avoid unnecessary motion practice, as instructed by the Court on January 13, 2021.
3
  The parties are continuing to meet and confer but Plaintiff has taken the position that Rule 11 permits a party to
“withdraw” or “correct” allegations, and that while Plaintiff does not intend to withdraw the retaliation claims related
to any defendants (thereby dismissing such party from the case entirely), Plaintiff does intend to correct the Second
Amended Complaint in response to documents Defendants produced on January 11, 2021 to clarify their role and
related retaliation-related facts.
